Case 2:20-cv-03985-AB-JC Document 32-1 Filed 04/07/21 Page 1 of 2 Page ID #:213




                        Exhibit A
Case 2:20-cv-03985-AB-JC Document 32-1 Filed 04/07/21 Page 2 of 2 Page ID #:214




                  (9)Jasmyne


         Hey fam, I have an update on a story.

         Remember the Black man who was
         bringing in his trash can when the
         #LAPD kidnapped him after a white
         woman called 911 on her white
         boyfriend?

         Today a judge removed the protective
         order on the video the LAPD didn't want
         you to see.




         7:56 PM · Apr 2, 2021 · Twitter for iPhone



                            Exhibit A - Page 4
